Name: Commission Implementing Regulation (EU) NoÃ 137/2013 of 18Ã February 2013 amending Council Regulation (EC) NoÃ 329/2007 concerning restrictive measures against the Democratic PeopleÃ¢ s Republic of Korea
 Type: Implementing Regulation
 Subject Matter: Asia and Oceania;  international affairs
 Date Published: nan

 19.2.2013 EN Official Journal of the European Union L 46/19 COMMISSION IMPLEMENTING REGULATION (EU) No 137/2013 of 18 February 2013 amending Council Regulation (EC) No 329/2007 concerning restrictive measures against the Democratic Peoples Republic of Korea THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 329/2007 of 27 March 2007 concerning restrictive measures against the Democratic Peoples Republic of Korea (1), and in particular Article 13(1)(b), (d) and (e) thereof, Whereas: (1) Annex II to Regulation (EC) No 329/2007 should be updated with the latest information provided by Member States regarding the identification of competent authorities. (2) Annex IV to Regulation (EC) No 329/2007 lists persons, entities and bodies who, having been designated by the Sanctions Committee or the UN Security Council (UNSC) in accordance with paragraph 8(d) of UNSC Resolution 1718 (2006), are covered by the freezing of funds and economic resources under that Regulation. (3) On 2 May 2012 the Sanctions Committee of the UNSC added three entities to the list of persons, entities and bodies to whom the freezing of funds and economic resources should apply. Furthermore, on 22 January 2013, UNSC Resolution 2087 (2013) added four natural persons and six entities to the list of persons, entities and bodies to whom the freezing of funds and economic resources should apply. Those entities and natural persons should be included in the list set out in Annex IV to Regulation (EC) No 329/2007. (4) Annex V to Regulation (EC) No 329/2007 lists persons, entities and bodies not listed in Annex IV who, in accordance with points (b) and (c) of Article 4(1) of Common Position 2006/795/CFSP, have been designated by the Council. On 18 February 2013, the Council decided that six listed entities that were designated by the UN and are to be included in Annex IV, should be removed from Annex V to Regulation (EC) No 329/2007. (5) Annexes II, IV and V to Regulation (EC) No 329/2007 should therefore be amended accordingly. (6) In order to ensure that the measures provided for in this Regulation are effective, this Regulation must enter into force immediately, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 329/2007 is amended as follows: (1) Annex II is replaced by the text set out in Annex I to this Regulation. (2) Annex IV is amended in accordance with Annex II to this Regulation. (3) Annex V is amended in accordance with Annex III to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 February 2013. For the Commission, On behalf of the President, Head of the Service for Foreign Policy Instruments (1) OJ L 88, 29.3.2007, p. 1. ANNEX I "ANNEX II Websites for information on the competent authorities referred to in Articles 5, 7, 8, 10 and 15, and address for notifications to the European Commission BELGIUM http://www.diplomatie.be/eusanctions BULGARIA http://www.mfa.bg/en/pages/135/index.html CZECH REPUBLIC http://www.mfcr.cz/mezinarodnisankce DENMARK http://um.dk/da/politik-og-diplomati/retsorden/sanktioner/ GERMANY http://www.bmwi.de/DE/Themen/Aussenwirtschaft/aussenwirtschaftsrecht,did=404888.html ESTONIA http://www.vm.ee/est/kat_622/ IRELAND http://www.dfa.ie/home/index.aspx?id=28519 GREECE http://www.mfa.gr/en/foreign-policy/global-issues/international-sanctions.html SPAIN http://www.maec.es/es/MenuPpal/Asuntos/Sanciones%20Internacionales/Paginas/Sanciones_%20Internacionales.aspx FRANCE http://www.diplomatie.gouv.fr/autorites-sanctions/ ITALY http://www.esteri.it/MAE/IT/Politica_Europea/Deroghe.htm CYPRUS http://www.mfa.gov.cy/sanctions LATVIA http://www.mfa.gov.lv/en/security/4539 LITHUANIA http://www.urm.lt/sanctions LUXEMBOURG http://www.mae.lu/sanctions HUNGARY http://www.kulugyminiszterium.hu/kum/hu/bal/Kulpolitikank/nemzetkozi_szankciok/ MALTA http://www.doi.gov.mt/EN/bodies/boards/sanctions_monitoring.asp NETHERLANDS www.rijksoverheid.nl/onderwerpen/internationale-vrede-en-veiligheid/sancties AUSTRIA http://www.bmeia.gv.at/view.php3?f_id=12750&LNG=en&version= POLAND http://www.msz.gov.pl PORTUGAL http://www.min-nestrangeiros.pt ROMANIA http://www.mae.ro/node/1548 SLOVENIA http://www.mzz.gov.si/si/zunanja_politika_in_mednarodno_pravo/zunanja_politika/mednarodna_varnost/omejevalni_ukrepi/ SLOVAKIA http://www.foreign.gov.sk FINLAND http://formin.finland.fi/kvyhteistyo/pakotteet SWEDEN http://www.ud.se/sanktioner UNITED KINGDOM www.fco.gov.uk/competentauthorities Address for notifications to the European Commission European Commission Service for Foreign Policy Instruments (FPI) EEAS 02/309 B-1049 Brussels Belgium E-mail: relex-sanctions@ec.europa.eu" ANNEX II Annex IV to Regulation (EC) No 329/2007 is amended as follows: (1) The following entries shall be added under the heading A. Natural persons: (a) Paek Chang-Ho (alias (a) Pak Chang-Ho; (b) Paek Chang-Ho). Post: Senior official and head of the satellite control center of Korean Committee for Space Technology. Passport: 381420754 (issued on 7.12.2011, expiring on 7.12.2016). Date of birth: 18.6.1964. Place of birth: Kaesong, DPRK. Date of designation: 22.1.2013. (b) Chang Myong-Chin (alias Jang Myong-Jin). Post: General Manager of the Sohae Satellite Launching Station. Year of birth: (a) 1966, (b) 1965. Date of designation: 22.1.2013. (c) Ra Kyong-Su. Post: Tanchon Commercial Bank (TCB) official. Date of designation: 22.1.2013. (d) Kim Kwang-il. Post: Tanchon Commercial Bank (TCB) official. Date of designation: 22.1.2013. (2) The following entries shall be added under the heading B. Legal persons, entities and bodies: (a) Amroggang Development Banking Corporation (aka (a) AMROGGANG DEVELOPMENT BANK; (b) AMNOkKANG DEVELOPMENT BANK). Address: Tongan-dong, Pyongyang, DPRK. Date of designation: 2.5.2012. (b) Green Pine Associated Corporation (aka (a) CHO'NGSONG UNITED TRADING COMPANY; (b) CHONGSONG YONHAP; (c) CH'O'NGSONG YO'NHAP; (d) CHOSUN CHAWO'N KAEBAL T'UJA HOESA; (e) JINDALLAE; (f) KU'MHAERYONG COMPANY LTD; (g) NATURAL RESOURCES DEVELOPMENT AND INVESTMENT CORPORATION; (h) SAEINGP'IL COMPANY). Address: (a) c/o Reconnaissance General Bureau Headquarters, Hyongjesan-Guyok, Pyongyang, North Korea, (b) Nungrado, Pyongyang, DPRK. Date of designation: 2.5.2012. (c) Korea Heungjin Trading Company (aka (a) HUNJIN TRADING CO.; (b) KOREA HENJIN TRADING CO.; (c) KOREA HENGJIN TRADING COMPANY). Address: Pyongyang, DPRK. Date of designation: 2.5.2012. (d) Korean Committee for Space Technology (aka (a) DPRK Committee for Space Technology; (b) Department of Space Technology of the DPRK; (c) Committee for Space Technology; (d) KCST). Address: Pyongyang, DPRK. Date of designation: 22.1.2013. (e) Bank of East Land (aka (a) Dongbang BANK; (b) TONGBANG UNHAENG; (c) TONGBANG BANK). Address: P.O. Box 32, BEL Building, Jonseung-Dung, Moranbong District, Pyongyang, DPRK. Date of designation: 22.1.2013. (f) Korea Kumryong Trading Corporation. Date of designation: 22.1.2013. (g) Tosong Technology Trading Corporation. Address: Pyongyang, DPRK. Date of designation: 22.1.2013. (h) Korea Ryonha Machinery Joint Venture Corporation (aka (a) CHOSUN YUNHA MACHINERY JOINT OPERATION COMPANY; (b) KOREA RYENHA MACHINERY J/V CORPORATION; (c) RYONHA MACHINERY JOINT VENTURE CORPORATION). Address: (a) Central District, Pyongyang, DPRK, (b) Mangungdae-gu, Pyongyang, DPRK, (c) Mangyongdae District, Pyongyang, DPRK. Date of designation: 22.1.2013. (i) Leader (Hong Kong) International (aka Leader International Trading Limited). Address: Room 1610 Nan Fung Tower, 173 Des Voeux Road, Hong Kong. Date of designation: 22.1.2013. ANNEX III Annex V to Regulation (EC) No 329/2007 is amended as follows: (1) The following entries under the heading B. Legal persons, entities and bodies referred to in Article 6(2)(a) are deleted: Name (and possible aliases) Identifying information Reasons 1. Green Pine Associated Corporation (alias: Chongsong Yonhap; Chongsong Yonhap; Saengpil Associated Company; General Precious Metal Complex (GPM); Myong Dae Company; Twin Dragon Trading (TDT)) c/o Reconnaissance General Bureau Headquarters, Hyongjesan-Guyok, Pyongyang / Nungrado, Pyongyang Chongsong Yonhap has been identified for sanctions for exporting arms or related material from North Korea. Green Pine specializes in the production of maritime military craft and armaments, such as submarines, military boats and missile systems, and has exported torpedoes and technical assistance to Iranian defence-related firms. Green Pine is responsible for approximately half of the arms and related materiel exported by North Korea and has taken over many of the activities of KOMID after its designation by the UNSC. 4. Korea Heungjin Trading Company Location: Pyongyang Pyongyang-based entity used by the Korea Mining Development Trading Corporation (KOMID) for trading purposes (KOMID was designated by the United Nations, 24.4.2009). Korea Heungjin Trading Company is also suspected to have been involved in supplying missile-related goods to Irans Shahid Hemmat Industrial Group. 8. Korea Ryonha Machinery Joint Venture Corporation (alias: Chosun Yunha Machinery Joint Operation Company; Korea Ryenha Machinery J/V Corporation; Ryonha Machinery Joint Venture Corporation) Location: Central District, Pyongyang; Mangungdae-gu, Pyongyang; Mangyongdae District, Pyongyang Controlled by Korea Ryonbong General Corporation (entity designated by the United Nations, 24.4.2009); defence conglomerate specialising in acquisition for DPRK defence industries and support to that countrys military-related sales. The production sites of Korea Ryonha Machinery Joint Venture Corporation have been modernized lately and are partly intended for processing materials relevant to nuclear production. 15. Tosong Technology Trading Corporation Location: Pyongyang Controlled by the Korea Mining Development Corporation (KOMID) (entity designated by the United Nations, 24.4.2009); primary arms dealer and main exporter of goods and equipment related to ballistic missiles and conventional weapons. (2) The following entries under the heading D. Legal persons, entities and bodies referred to in Article 6(2)(b) are deleted: Name (and possible aliases) Identifying information Reasons 1. Amroggang Development Banking Corporation (alias: Amroggang Development Bank; Amnokkang Development Bank) Address: Tongan-dong, Pyongyang Entity owned or controlled by Tanchon Commercial Bank (entity designated by the United Nations, 24.4.2009). Established in 2006, Amroggang Development Banking Corporation is managed by officials of the Tanchon Commercial Bank, which plays a role in financing KOMIDs (entity designated by the United Nations, 24.4.2009) sales of ballistic missiles and has also been involved in ballistic missile transactions from KOMID to Irans Shahid Hemmat Industrial Group (SHIG). 2. Bank of East Land (alias: Dongbang Bank; Tongbang Unhaeng; Tongbang Bank) Address: PO Box 32, BEL Building, Jonseung-Dung, Moranbong District, Pyongyang North Korean financial institution that facilitates weapons-related transactions for, and other support to, designated arms manufacturer and exporter Green Pine Associated Corporation (Green Pine). Bank of East Land has actively worked with Green Pine to transfer funds in a manner that circumvents sanctions. In 2007 and 2008, Bank of East Land facilitated transactions involving Green Pine and designated Iranian financial institutions, including Bank Melli and Bank Sepah. Bank of East Land has also facilitated financial transactions for the benefit of North Koreas Reconnaissance General Bureaus (RGB) weapons program.